 Case: 1:20-cr-00343-SO Doc #: 15 Filed: 07/14/20 1 of 3. PageID #: 42




                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION




UNITED STATES OF AMERICA,                       )       Case No.: 1:20 CR 343
                                                )
                  Plaintiff                     )
                                                )
           v.                                   )       CRIMINAL PRETRIAL ORDER
                                                )
MUSTAFA OMAR HAWKINS,                           )
                                                )
                  Defendant                     )       JUDGE SOLOMON OLIVER, JR.
                                                )
                                                )


           Trial of this matter shall begin on September 10, 2020, at 9:00 a.m., in Courtroom 17A,

Carl B. Stokes U. S. Court House, 801 West Superior Avenue, Cleveland, Ohio. Counsel

should appear at least 30 minutes before trial time. Final Pretrial is scheduled for August 26,

2020, at 11:00 a.m.

           General Order No. 119 of the United States District Court for the Northern District of

Ohio, adopted September 11, 1990 (Jury Utilization Management Plan), provides that "plea

negotiations must be completed by a date certain in advance of the scheduled trial." Accordingly,

the Court will rarely accept a plea agreement submitted later than one week prior to the trial date.

In the event the Court does accept such a plea on the day of trial, for good cause shown, the costs

for summoning jurors for 1 day of service shall be assessed equally against the Government and

the Defendant(s), if a jury has been summoned, unless a different arrangement is agreed to by the

parties.
 Case: 1:20-cr-00343-SO Doc #: 15 Filed: 07/14/20 2 of 3. PageID #: 43




       Pursuant to Local Rule 17.1.1 counsel shall comply with each of the following

requirements:

       Discovery shall be completed on or before July 27, 2020.

       On the discovery deadline date, counsel shall notify the Court in writing of any failure to

provide discovery material.

Motions:

       Pretrial motions shall be filed on or before August 10, 2020.

Each motion filed shall explicitly state the foundation for it, pursuant to Local Rule 12.1.

       Responses to pretrial motions shall be filed on or before August 24, 2020.

Status Hearings:

       Status and other pretrial hearings will be scheduled as needed.

Trial Documents:

       The following trial documents are to be submitted to the Court not later than 4:00 p.m.,

on September 4, 2020:

       1.       Counsel for the parties shall confer in person and agree upon a
                concise written statement describing the case in an impartial, easily
                understood manner, and submit it to the Court to be read to the jury
                panel prior to voir dire.

       2.       Counsel for the parties shall confer in person and agree upon
                stipulations and reduce them to writing. Such stipulations shall be
                signed by counsel and defendant(s) and shall be submitted to the
                Court.

       3.       Counsel for the parties shall submit written voir dire questions and
                jury instructions to the Court. Counsel should confer in person
                and, to the extent possible, agree upon a complete set of voir dire
                questions and jury instructions. Counsel may separately submit
                disputed proposed voir dire questions and jury instructions to the
                Court and opposing counsel, supported by legal authority.
 Case: 1:20-cr-00343-SO Doc #: 15 Filed: 07/14/20 3 of 3. PageID #: 44




        4.      Counsel for the parties shall submit to the Court appropriate
                memoranda, supported by legal authority regarding evidentiary
                questions and any other legal issues which may reasonably be
                anticipated to arise at trial.

Exhibits:

        If demonstrative evidence such as models or sketches are to be used at trial, counsel shall

exchange them no later than two (2) days prior to the date of trial.

        All exhibits must be marked before trial in accordance with Local Rule 23.2.

        Two (2) copies of all exhibits to be used at trial shall be submitted to the Court in a

binder, along with an index of the exhibits, not later than the morning of the trial.

        The Court will not allow exhibits to be given to the jury during trial without prior Court

approval. If the Court approves such a request, sufficient copies for each juror must be provided

so all jurors may view the exhibit simultaneously.

Continuances:

        The Court will not continue a trial or hearing without a written motion stating the reason

for the request. A motion for continuance due to a conflict of trial assignment dates will not be

considered unless a copy of the conflicting assignment is attached. The motion shall be filed not

less that fifteen (15) days after counsel becomes aware of the conflict, and not less that thirty (30)

days before trial.

                IT IS SO ORDERED.

                                                /s/ SOLOMON OLIVER, JR.
                                                UNITED STATES DISTRICT JUDGE

July 14, 2020
